Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for gathers around a given common image or midpoint [0004], does not reasonably provide enablement for any collection of data.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims focus on the concept of Residual Moveout Error Picking Algorithm.  First, the concept of Normal Moveout (NMO) is described as an error correction applied to data from the same point in the subsurface where the arrival time varies as a function of the offset of the source and receivers [0004].  The NMO is applied before traces are stacked.  Then Residual Moveout (RMO) error correction is applied to the data when the NMO does not properly correct the moveout effect on the data.  The RMO picking algorithm is further described where “picking” is the selection of an estimate of the Residual Moveout Error [0026].  There is nothing in the claims that limits the application of the Residual Moveout Error picking algorithm to data that is compatible with a NMO analysis so that RMO error picking can be applied.
  Thus the scope of the claim fails to limit the claim to the data compatible with the enabled RMO analysis.
Thus claims 1-23 are rejected under 35 USC 112(a) scope of enablement.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 1-23 only limit the data to be analyzed as “input data comprising a domain of picking locations”.  The claims in no manner limit the data to that which has been gathered in a manner such that, sets of measurements are taken with a common zero-offset trace [0004].  The claims are a genus claims relating to an analysis of data regardless of whether the data contains sets of data with a common zero-offset trace.  The disclosed embodiments do not teach, disclose or anticipate the breadth of the types of data claimed.
The specification describes the type of data to which the claimed method may be applied: “Generally, the input data will be specific to a subsurface region that may contain a hydrocarbon-bearing formation” [0035].  The written description only shows possession of “the data may include Common Image Gather (CIG) data from a Pre-Stack Depth Migration (PSDM) algorithm” [0035] where the other types of data are not explicitly taught.  Sets of receivers at multiple locations but using only a single source location would have “input data comprising a domain of picking locations”, yet would be completely incompatible with ANY moveout analysis.  The specification only teaches data compatible with Normal Moveout (NMO) analysis and as such the genius claim of unlimited types of picking location data is not taught or anticipated.
Thus claims 1-23 are rejected under 35 USC 112(a) an genus claim with inadequate species teaching to span the genus breadth of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-23 include the term “residual moveout (RMO) error picking algorithms”.  The specification states [0026]; ”As used herein, "picking" generally refers to the action of selecting an estimation (e.g., a function) of Residual MoveOut (RMO) error.  In the simplest cases, picking may select between linear, parabolic, and hyperbolic RMO error estimations.”  So the specification teaches that there are functions described as “RMO error” estimators, and that “picking” refers to the action of selecting an estimation function.  Thus one would understand that the term “residual moveout (RMO) error picking algorithms” would refer to an algorithm which would pick/select a possible RMO estimator function to improve the correction of the data.
However the specification further recites [0029]:
“One of the many potential advantages of the embodiments of the present disclosure is that results of different RMO error-picking algorithms may be automatically considered, selected, assembled, and/or merged.  Another potential advantage includes providing a ranking of the results from the different picking algorithms based on expected picking performance and/or data characteristics.”  This implies that instead of the RMO error-picking algorithms selecting “RMO error” estimators, the RMO error-picking algorithms are the “RMO error” estimators.
Thus it is not known whether the RMO error-picking algorithms are the actual error estimators in and of themselves, or the algorithm to pick the best error estimators, and as such the claims are indefinite under 35 USC 112(b).
Claims 1, 9 and 19, recite the limitation of generating a “for each of the plurality of RMO error-picking algorithms, flattening gathers based on the respective RMO error-picking algorithms to generate a resultant error pick”.  The specification is silent concerning the meaning of the term resultant error pick in that it is only addressed in the Abstract using identical language as the claim, and otherwise used as a term in the claims without any further definition.  It is not understood what comprises a resultant error pick.  As addressed above it is not known whether the RMO error-picking algorithms are the actual error estimators in and of themselves, or the algorithm to pick the best error estimators.  Then is a resultant error pick determining the residual moveout error at a particular pick location, or is it determining a function?
Thus the term “resultant error pick” in claims 1, 9 and 19 is indefinite under 35 USC 112(b).  Since none of the dependent claims, 2-8. 10-18 and 20-23, clarify the issue, they all are also indefinite under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-23 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in the independent claims 1, 9 and 15, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for estimating RMO error, comprising:
obtaining input data comprising a domain of picking locations;
running a plurality of residual moveout (RMO) error picking algorithms with the input data;
for each of the plurality of RMO error picking algorithms, flattening gathers based on the respective RMO error picking algorithms to generate a resultant error pick;
comparing the resultant error picks from the plurality of RMO error picking algorithms at each picking location in the domain of picking locations; and
assembling a set of final RMO error picks from the resultant error picks from the plurality of RMO error picking algorithms at each picking location.

9. A method for estimating RMO error, comprising:
obtaining production data comprising a domain of picking locations;
selecting a training data set from the production data; and
training a machine learning system by:
running a plurality of residual moveout (RMO) error picking algorithms with the training data set;
for each of the plurality of RMO error picking algorithms, flattening gathers based on the respective RMO error picking algorithms to generate a resultant training error pick;
extracting features from each of the resultant training error picks;
comparing the resultant training error picks from the plurality of RMO error picking algorithms at each picking location in the domain of picking locations;
based on the comparing, assigning a label representative of the resultant training error picks at each picking location; and
calculating hyperparameters at each picking location based on the extracted features and assigned labels.

19. A machine learning system for estimating RMO error, comprising:
a processor configured to:
obtain production data comprising a domain of picking locations;
select a training data set from the production data; and
train the machine learning system by:
running a plurality of residual moveout (RMO) error picking algorithms with the training data set;
for each of the plurality of RMO error picking algorithms, flattening gathers based on the respective RMO error picking algorithms to generate a resultant training error pick;
extracting features from each of the resultant training error picks;
comparing the resultant training error picks from the plurality of RMO error picking algorithms at each picking location in the domain of picking locations;
based on the comparing, assigning a label representative of the resultant training error picks at each picking location; and
calculating hyperparameters at each picking location based on the extracted features and assigned labels.

The bolded abstract idea comprises both mental steps and a mathematical algorithms involving extensive calculations as evidenced in claim 3.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  The obtaining of data is insignificant extra-solution activity and not a significant additional element.
Thus the claims merely represent the results of an abstract determination of “assembling a set of final RMO error picks”, or “calculating hyperparameters at each picking location”.  The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, the claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claims 1, 9 and 19 are deemed patent ineligible under 35 USC 101.
The dependent claims 4, 5, 16, 17, 22 and 23 further recite producing a generic image which without any description of the type of image is insignificant extra solution activity of reporting results of the abstract idea.
The dependent claims 6 and 18 further recite an unspecified general process of managing hydrocarbons based on the generic image.  This is merely citing a field of use and is not a significant additional element.
The dependent claims 2, 3, 7, 8, 10-15 and 20-21 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857